Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  There are two initial recitations of a reception unit“.  To reduce confusion, each one of the reception units should be renamed to have a distinguishing term such as “a first reception unit” and “a second reception unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fong et al. US 2013/0322370 (hereinafter Fong).
Regarding claim 6, Fong teaches a base station apparatus (Figure 3, 105-d) that performs communications with a user apparatus (115-b), the base station apparatus comprising
a management unit (control module 720) configured to request for terminal capability information including information indicating whether capable of simultaneous transmission in an uplink band combination [Fong, Figure 7, Control module 720 & ¶80, Also see Figure 9, Step 910 and ¶99 base 
a reception unit configured to receive the requested terminal capability information from the user apparatus [Fong’s UE Capability Receiving Module 740, ¶82 This module is configured to configured to perform the receiving of the UE Capability Information 310 by the base station 105 from the UE 115]; and 
a reception unit configured to transmit to the user apparatus an uplink scheduling assignment that is determined based on the terminal capability information, wherein the simultaneous transmission is performed in the uplink band combination based on the uplink scheduling assignment [Fong, Figure 7, Signaling module 290-a, ¶84, Figure 3 and 5, Step 315 and 315a for scheduling the UE to perform simultaneous transmission using UL carrier aggregation].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mueck et al. US 2019/0045397 (hereinafter Mueck) in view of Fong.

Regarding claim 1, Mueck teaches a user apparatus (Figure 2, mobile terminal 12) that communicates with a base station apparatus (Figures 1-2, Base station 104), the user apparatus comprising: 
a generation unit configured to generate terminal capability information including information indicating an uplink band combination and information indicating whether capable of simultaneous transmission in the uplink band combination  [Mueck, ¶109 (the FDD/TDD allocation controller 120 evaluates the available dynamic allocation criteria including the mobile terminal access channel properties), ¶110 & ¶113-¶114 (the mobile terminal 102 provides its dynamic allocation criteria and carrier FDD/TDD aggregation capabilities  to the FDD/TDD allocation controller using control signaling sent by way of the base station 104 indicating channel access properties, this is inclusive of the mobile terminals ability to simultaneously transmit in the uplink data to the base station using carrier aggregation of FDD/TDD channels as per ¶70).
a transmission unit configured to transmit the generated terminal capability information to the base station apparatus (In Mueck, the mobile terminal 102 provides its dynamic allocation criteria and FDD/TDD carrier aggregation capabilities  to the FDD/TDD allocation controller 120 using control signaling sent by way of the base station 104 indicating channel access properties, this is inclusive of the mobile terminals ability to simultaneously transmit in the uplink data to the base station using carrier aggregation of FDD/TDD channels as per ¶70); and 

While Mueck teaches some of the elements of the generation unit configured to generate terminal capability information, it does not teach wherein generation unit is comprised within the UE and actually generates the terminal capability information.
However, regarding claim 1, Fong teaches a user apparatus (Figure 3, mobile terminal 115) that communicates with a base station apparatus (Figure 3, Base station 105), the user apparatus comprising: 
a generation unit configured to generate terminal capability information including information indicating an uplink band combination and information indicating whether capable of simultaneous transmission in the uplink band combination  [Fong, (Figure 6. UE Capability module 284, ¶42 and ¶52-¶53 (UE supports carrier aggregation for simultaneous uplink transmissions), Figure 9, 915-920 and ¶73].
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Mueck, indicating a user terminal apparatus having the ability to perform carrier aggregation in the UL communication path, with the teachings of Fong, indicating that the UE comprises a capability module which generates a message containing the capabilities of the UE to perform simultaneous transmission in the UL band, wherein the message is sent 

Regarding claim 2, the combination of Mueck, in view of Fong teaches the user apparatus according to claim 1, wherein the information indicating whether capable of simultaneous transmission in a first uplink band combination is not included in the terminal capability information in a case of being capable of simultaneous transmission in the first uplink band combination, and 
information indicating not being capable of simultaneous transmission in a second uplink band combination is included in the terminal capability information in a case of not being capable of simultaneous transmission in the second uplink band combination (Mueck, ¶57, ¶107-¶108 and ¶116 ratio information of being capable of simultaneous transmissions in a first uplink band combination is not included with the 0% ratio (with respect to the 0% ratio, this represents that nothing is included in the simultaneous transmission capability request/selection for the mobile in the first uplink band combination) and information indicating not being capable of simultaneous transmission in a second uplink band is included in the terminal capability information, shown as 100% TDD, wherein the TDD channel is the only channel which carries the transmitted communication as a single channel  (0/100  FDD-channel/TDD-channel ratio simultaneous transmission capability request wherein carrier aggregation is not activated)).

Regarding claim 3, the combination of Mueck, in view of Fong teaches the user apparatus according to claim 1, wherein information indicating being capable of single band transmission is included in the terminal capability information in a case of being capable of uplink transmission in each of a plurality of uplink bands included in the uplink band combination (Mueck, ¶51-¶52 allocation 

Regarding claim 4, Mueck teaches the user apparatus according to claim 1, but it does not teach wherein a value indicating a maximum sensitivity degradation in a case of performing simultaneous transmission in the uplink band combination is included in the terminal capability information
	However, Fong teaches wherein a value indicating a maximum sensitivity degradation in a case of performing simultaneous transmission in the uplink band combination is included in the terminal capability information [Fong, Figure 5, 310-d (output power<Min CA output when supporting UL Carrier Aggregation) also see ¶107, ¶46 & ¶68-¶69]. 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Mueck, indicating a user terminal apparatus having the ability to perform carrier aggregation in the UL communication path, in view of Fong, indicating a maximum sensitivity degradation in the case of performing simultaneous transmission in the UL bands. The resulting benefit of the combination would have been the ability to ensure that the network has the knowledge that power may be reduced when the UE is operating to transmit using carrier aggregation to improve reception at the base station.

Regarding claim 5, the combination of Mueck in view of Fong teaches the user apparatus according to claim 4, wherein the uplink band combination is associated with values indicating a plurality of maximum sensitivity degradations, and information indicating one of the values from among the values indicating a plurality of maximum sensitivity degradations is included in the terminal 
	The rejection of claim 5 uses similar motivation to combine the prior arts as was applied to claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467